            Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 1 of 24




LIEF PARKE LLP
Richard E. Parke
Jason A. Lief
200 Park Avenue, Suite 1700
New York, NY 10166
(646) 632-3744

Counsel for Eva Marie Beale

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          |
EVA MARIE BEALE,                          |
                                          |
            Plaintiff,                    |                Case No. 1:21-cv-5756
                                          |
            v.                            |
                                          |
REDBUBBLE, INC. and                       |                JURY TRIAL DEMANDED
TP APPAREL LLC                            |
                                          |
            Defendants.                   |
__________________________________________|

                                        COMPLAINT

       Eva Marie Beale (“Beale”), for her Complaint against Defendants Redbubble, Inc.

(“Redbubble”) and TP Apparel LLC (“TP”) (collectively, “Defendants”), alleges as follows:

                                 NATURE OF THE ACTION

       1.       This action for trademark infringement and unfair competition under the Lanham

Act, 15 U.S.C. § 1114 and § 1125(a), and New York law relates to Defendants’ unlawful

appropriation of Beale’s registered and common law trademarks in selling merchandise online.

       2.       Defendants Redbubble and TP have, without Beale’s authorization or permission,

used certain of her federally registered marks—e.g., GREY GARDENS, LITTLE EDIE, and

STAUNCH—in connection with products Defendants have created, had manufactured, offered



                                               1
            Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 2 of 24




for sale, marketed, distributed, advertised for sale, and sold on their websites, and are having

manufactured, offering for sale, marketing, distributing, advertising, and selling such products

throughout the United States, including in this District. Such impermissible and unauthorized use

of these marks creates a likelihood of confusion and an association between Beale and

Defendants in consumers’ minds. As a result, to protect the goodwill that Beale has established

in the marks listed below, Beale brings these claims for trademark infringement under Section 32

of the Lanham Act, 15 U.S.C. § 1114; unfair competition under Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a); and trademark infringement and unfair competition under New York

law. As described below, Beale seeks to (a) recover actual and statutory damages, as well as

Defendants’ profits, (b) enjoin Defendants’ unlawful acts under her registered and common law

trademark rights, and (c) other relief, including attorneys’ fees and costs.

                                          THE PARTIES

       3.       Beale is an individual residing at 29 Renz Road, Mill Valley, CA 94941. Beale

maintains the retail website www.greygardensoffical.com and owns federally registered

trademarks and service marks in multiple classes for the terms GREY GARDENS, EDITH

BEALE, LITTLE EDIE BEALE, LITTLE EDIE, STAUNCH LITTLE EDIE, and STAUNCH.

       4.       Redbubble is a Delaware corporation that, upon information and belief, has its

principal place of business at 111 Sutter Street, 17th Floor, San Francisco, CA 94104.

       5.       TP is a New York limited liability company that, upon information and belief, has

its principal place of business at 37 East 18th Street, 4th Floor, New York, NY 10003.

       6.       Upon information and belief, Redbubble and TP are both wholly-owned

subsidiaries of the Redbubble Group.




                                                  2
             Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 3 of 24




                                 JURISDICTION AND VENUE
        7.       This action arises under the trademark laws of the United States, 15 U.S.C. § 1051

et seq., and under trademark and unfair competition statutory and common law. This Court has

subject matter jurisdiction under at least 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338

because this action arises under federal trademark law. This Court has supplemental jurisdiction

over the remaining claims pursuant to 28 U.S.C. § 1367.

        8.       Upon information and belief, this Court may exercise general personal

jurisdiction over Redbubble because it is doing business in this forum. Further, there is specific

personal jurisdiction in this forum because Redbubble is voluntarily transacting business in this

District, offering products to consumers in this District, operating a fully interactive retail

website that allows consumers from this District to browse and purchase infringing products,

and, upon information and belief, shipping and selling products, including infringing products, in

and to this District. By way of illustration, counsel for Plaintiff has purchased infringing product

from Redbubble’s website and directed that such product be sent to New York—where it was

received.

        9.       This Court may exercise personal jurisdiction over TP because its principal place

of business is located within this District, it does business in this District, and it has committed

acts of infringement and unfair competition at issue in this Complaint in this District.

        10.      Venue is proper in this District under 28 U.S.C. § 1391 because TP’s principal

place of business is located within this District, Redbubble and TP do business in this District,

and Redbubble and TP have committed acts of infringement at issue in this Complaint in this

District.




                                                   3
          Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 4 of 24




                             FACTS COMMON TO ALL COUNTS

                                      The Beale Trademarks

        11.     Beale has promoted and used the term “Grey Gardens” in commerce since 2002.

She has expended and continues to expend substantial resources in developing her online retail

business at www.greygardensofficial.com, as well as to promote and sell such products under the

marks asserted in this action throughout the United States. Through this website, Beale sells a

variety of goods aimed at recreating and honoring the style and taste of Edith Bouvier Beale.

        12.     Edith Bouvier Beale was a famous New York socialite in the middle part of the

last century, and plaintiff Beale is married to Edith Bouvier Beale’s nephew. The Bouvier Beale

family is related to Jacqueline Bouvier Kennedy Onassis and Caroline Lee Bouvier Radziwill.

Edith Bouvier Beale and her mother (Edith Ewing Bouvier Beale) were the subjects of the

critically acclaimed documentary Grey Gardens (1975). The term “Grey Gardens” originally

referred to the East Hampton, New York estate that the Beale family owned. In 2010, the Library

of Congress selected the documentary Grey Gardens for preservation in the United States

National Film Registry as being “culturally, historically, or aesthetically significant . . . .” See

Hollywood Blockbusters, Independent Films and Shorts Selected for 2010 National Film

Registry, Library of Congress (available at https://www.loc.gov/item/prn-10-273/2010-national-

film-registry-announced/2010-12-28/).

        13.     Beale wrote a book about Edith Bouvier Beale entitled Edith Bouvier Beale of

Grey Gardens: A Life in Pictures (2008) and edited Edith Bouvier Beale’s childhood diary,

entitled I Only Mark The Hours That Shine ~ Little Edie’s Diary 1929 (2010). See, e.g.,

https://greygardensofficial.com/collections/grey-gardens-books. The title of the second book




                                                   4
            Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 5 of 24




confirms that Edith Bouvier Beale was also known as “Little Edie” (and her mother was “Big

Edie”).

          14.   HBO Films, in 2009, made a film about Grey Gardens that starred the actresses

Drew Barrymore as “Little Edie” Beale and Jessica Lange as “Big Edie” Beale. This second film

likewise won significant critical acclaim, including six Emmys and two Golden Globes. See

https://www.hbo.com/movies/grey-gardens.

          15.   There was also a “Grey Gardens” musical, based on the 1975 documentary of the

same title, that debuted on Broadway in October 2006. See

https://www.playbill.com/production/grey-gardens-walter-kerr-theatre-vault-0000010036. The

musical won three Tony Awards in 2007 and was nominated for seven others. Id.

          16.   After Edith Bouvier Beale’s passing in 2002, plaintiff Beale inherited certain

pieces of jewelry and other items from the estate and began selling them under the name “Grey

Gardens Treasures.”

          17.   Soon thereafter, in or about 2003, Beale continued growing her business and

began selling replica items inspired by Edith Bouvier Beale’s possessions. Beale began using the

term “Grey Gardens Collections” as a trade name in 2007 and still operates an unincorporated

retail business under this trade name.

          18.   Beale has continuously used the term “Grey Gardens” to identify her goods since

she began promoting her business in 2002.

          19.   Beale launched her retail website, www.greygardenscollections.com, in or about

February 2008 (that site currently redirects to https://greygardensofficial.com/).

          20.   There has been substantial unsolicited media coverage of “Grey Gardens” and

“Little Edie.” Examples of such coverage includes:



                                                 5
    Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 6 of 24




•    Gail Sheehy, A Return to Grey Gardens, New York Magazine, Oct. 26, 2006
     (available at https://nymag.com/arts/theater/features/23484/);
•    Jennifer Modenessi & Paul Burgarino, Riches of the Imagination Abound in Beales’
     New “Grey Gardens” Book, East Bay Times, Jan. 22, 2008 (updated Aug. 17, 2016)
     (available at https://www.eastbaytimes.com/2008/01/22/riches-of-the-imagination-
     abound-in-beales-new-grey-gardens-book/);
•    From Piles of Scraps, a Feast, N.Y. Times, Books Section, Jul. 27, 2008 (available at
     https://archive.nytimes.com/query.nytimes.com/gst/fullpage-
     9901E2D81E3FF934A15754C0A96E9C8B63.html);
•    Somer Flaherty, Family History Lives On, Marin, Nov. 25, 2008 (available at
     https://marinmagazine.com/people/family-history-lives-on/);
•    Heidi Benson, Nephews Chris, “Bouve” Like Grey Gardens Saga, S.F. Gate, Apr. 8,
     2009, (updated Feb. 8, 2012) (available at
     https://www.sfgate.com/entertainment/article/Nephews-Chris-Bouve-like-Grey-
     Gardens-saga-3163981.php#taboola-1);
•    Little Edie’s Enduring Legacy, Huffington Post, Aug. 9, 2010, (updated Dec. 6, 2017)
     (available at https://www.huffpost.com/entry/little-edies-enduring-leg_b_673776);
•    Tony Bravo, The Grey Gardens Family Legacy, S.F. Chron., May 9, 2016, (available
     at https://www.sfchronicle.com/style/article/The-Grey-Gardens-family-legacy-
     7393957.php);
•    Corey Kilgannon, “Staunch Characters” Battle Over Painting of Jacqueline Kennedy
     Onassis, N.Y. Times, Feb. 15, 2018 (available at
     https://www.nytimes.com/2018/02/15/nyregion/jackie-kennedy-onassis-painting-
     lawsuit.html);
•    Hannah Selinger, Grey Gardens Wine Built On Beale Legacy, 27 East, Feb. 22, 2018
     (available at https://www.27east.com/food-drinks/grey-gardens-wine-built-on-beale-
     legacy-1386503/);
•    Hannah Selinger, Channel Grey Gardens With This Locally Made Rosé, Edible East
     End, Jul. 16, 2019 (available at https://www.edibleeastend.com/2019/07/16/drink-
     grey-gardens-rose/);
•    Adrienne Gaffney, A Debutante Delayed: Little Edie Beale’s Life After Grey
     Gardens, Town & Country, Sep. 2, 2020 (available at
     https://www.townandcountrymag.com/society/tradition/a33595154/little-edie-beale-
     life-after-grey-gardens/);
•    Eva Beale Grey Gardens Collection, Black Tie Magazine (available at
     http://blacktiemagazine.com/jewelry/Eva_Beale_Grey_Gardens_Collection.htm;
•    Grey Gardens, Southwark Playhouse, Gallery (showing a brooch from Plaintiff’s
     website being worn by the actress playing Little Edie, which was a replica made from
     the original worn in the Grey Gardens documentary) (available at
     https://www.southwarkplayhouse.co.uk/archive2016/grey-gardens/#tab-2-5); and

                                         6
           Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 7 of 24




       •     Grey Gardens Revisited, DuJour (available at https://dujour.com/style/grey-gardens-
             documentary-edith-bouvier-beale/.

       21.       Through extensive and continuous use of the term “Grey Gardens” to identify

Beale’s products, that term has developed a secondary meaning in the marketplace. In addition to

her longstanding and strong common-law rights in the GREY GARDENS mark, Beale applied

for and obtained federal trademark registrations on the Principal Register for the term “Grey

Gardens” in various international classes, as set forth below:

                                        GREY GARDENS

 U.S. Reg. No.    Reg. Date              International Class No. (Goods/Services)
 3599590          Mar. 31, 2009          24 (Fabrics)
 3599720          Mar. 31, 2009          14 (Jewelry); 24 (Fabrics); 35 (Online retail business)
 4139383          May 8, 2012            21 (Dinnerware)
 4139384          May 8, 2012            3 (Fragrances, lotions)
 4885280          Jan. 12, 2016          25 (Women’s clothing)
 4992444          July 5, 2016           35 (Online retail business)
 5213903          May 30, 2017           4 (Scented candles)
 5213906          May 30, 3017           18 (Backpacks)
 5223336          June 13, 2017          16 (Paper cards)
 5228564          June 20, 2017          33 (Wines)
 5349127          Dec. 5, 2017           21 (Tea sets); 30 (Tea)
 6228912          Dec 22, 2020           27 (Wallpaper)
 6283474          Mar. 2, 2021           28 (Dolls)


       22.       Beale has also, since 2008, promoted and extensively and continuously used in

commerce other trademarks associated with the Beale family celebrity and “Grey Gardens” to

identify Beale’s products. To that end, in addition to her longstanding and strong common-law

rights in the EDITH BEALE, LITTLE EDIE BEALE, LITTLE EDIE, STAUNCH LITTLE

EDIE, and STAUNCH marks, Beale has obtained federal registrations on the Principal Register

for those marks in various international classes, as set forth below:

                                          EDITH BEALE
 U.S. Reg. No. Reg. Date                 International Class No. (Goods/Services)
 3734747       Jan. 5, 2010              25 (Wraps, scarves)
                                                 7
          Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 8 of 24




                                      LITTLE EDIE BEALE
 U.S. Reg. No. Reg. Date                 International Class No. (Goods/Services)
 3719667       Dec. 1, 2009              14 (Jewelry); 16 (Gift cards, papers); 25 (Blouses,
                                         dresses


                                          LITTLE EDIE
 U.S. Reg. No.     Reg. Date             International Class No. (Goods/Services)
 3719620           Dec. 1, 2009          25 (Blouses, dresses, scarves)
 5447284           Apr. 7, 2018          18 (Backpacks)
 5807277           July 16, 2019         3 (Fragrances )
 6278291           Feb. 23, 2021         28 (Dolls)
 6169330           Oct. 6, 2020          14 (Jewelry)


                                    STAUNCH LITTLE EDIE
 U.S. Reg. No. Reg. Date                 International Class No. (Goods/Services)
 5192135       Apr. 25, 2017             25 (Clothing)


                                             STAUNCH
 U.S. Reg. No.     Reg. Date             International Class No. (Goods/Services)
 5396882           Feb. 6, 2018          16 (Paper, gift cards)
 5556114           Sep. 4, 2018          4 (Scented candles)
 5727245           Apr. 16, 2019         14 (Jewelry)
 5822062           July 30, 2019         3 (Fragrance, cosmetics)

Attached as Exhibit A are true and accurate copies of the Certificates of Registration for the

above trademarks and service marks (arranged in the order set forth above; collectively referred

to hereinafter as the “Beale Trademarks”).

             Defendants’ Infringing Activities Concerning the Beale Trademarks

       23.       Defendants Redbubble and TP are in the business of printing and selling

merchandise with a wide variety of designs. Upon information and belief: (a) Defendants have

online tools that permit their clients (designers whom Defendants call “artists”) to (i) create and

upload infringing designs and (ii) start a “campaign” on Defendants’ websites; (b) the designs


                                                 8
          Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 9 of 24




that Defendants print are submitted to them or created online using Defendants’ uploader; (c)

retail customers order products from Defendants and then pay the respective Defendant (not the

designer or artist); and (d) the respective Defendant prints and ships (or has printed and shipped

by other parties with whom Defendants contract) to the customers the ordered product(s) with

the infringing printing emblazoned or otherwise adhered to or incorporated thereon. Upon further

information and belief, Defendants control the appearance and fit of the physical products,

including performing quality control, making detailed representations about the products, and

instructing any third-party manufacturers (i.e., “fulfillers”) to use Defendants’ packaging and

tags.

        24.    The respective Defendant then pays its respective client-designer an agreed-upon

percentage of the sales price.

        25.    Defendant Redbubble is undoubtedly aware of the Beale Trademarks. Since the

middle of 2015, Beale has written numerous emails to Redbubble alerting it of the ongoing

infringement of the Beale Trademarks and seeking help in stopping the myriad of infringing

designs flooding Redbubble’s site. Redbubble agreed to take down designs that Beale

identified—tantamount to an admission that such designs were infringements—but never

stopped the continuing acts of infringement and refused to remove the Beale’s trademarks as

search terms. Numerous and continuing acts of trademark infringement continue unabated to this

day.

        26.    Redbubble and TP are using in commerce one or more of the Beale Trademarks

by offering for sale, selling, advertising, manufacturing or having manufactured, distributing, or

otherwise commercializing products with the Beale Trademarks (a) affixed to and displayed

directly on the article of merchandise itself and/or (b) used as part of the title of products and/or



                                                  9
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 10 of 24




(c) used in the “tags” that assist searching of Defendants’ websites and driving customers to

products and/or (d) used as part of the name of an “online retail business” or “internet store.”

       27.     Below are examples of infringing merchandise and uses of the Beale Trademarks

(with URLs—i.e., “uniform resource locators”—below the associated screenshots). These

illustrative examples confirm Defendants’ unauthorized and illicit use of the Beale Trademarks

(i) on Defendants’ respective products and (ii) in URLs:




https://www.redbubble.com/i/t-shirt/Ciao-Little-Edie-by-cultthirtythree/67043152.IJ6L0




                                                 10
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 11 of 24




https://www.redbubble.com/i/t-shirt/Grey-Gardens-by-timetodieoldman/70653926.WFLAH




https://www.redbubble.com/i/t-shirt/Little-Edie-by-AgamByGabs/63169461.WFLAH




                                          11
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 12 of 24




https://www.redbubble.com/i/t-shirt/Grey-Gardens-by-ruralmodernist/67642554.WFLAH.XYZ




https://www.redbubble.com/i/t-shirt/Little-Edie-Beal-S-T-A-U-N-C-H-by-
3leggeddogg/74381040.WFLAH.XYZ




                                            12
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 13 of 24




https://www.redbubble.com/i/t-shirt/Little-Edie-with-Headscarf-and-Brooch-by-
gjspring/73340319.WFLAH.XYZ




https://www.redbubble.com/i/framed-print/Ciao-Little-Edie-by-cultthirtythree/67043152.AJ1A3




                                             13
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 14 of 24




https://www.redbubble.com/i/sticker/Grey-Gardens-Musical-poster-by-
vbrewer91/63345877.EJUG5




https://www.redbubble.com/i/sticker/Grey-Gardens-Little-Edie-by-ThreadDeli/64030779.EJUG5




                                            14
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 15 of 24




https://www.redbubble.com/i/notebook/Grey-Gardens-Beware-The-Staunch-by-
Quteezs/75091579.RXH2R




https://www.redbubble.com/i/laptop-skin/Grey-Gardens-Beware-The-Staunch-by-
Quteezs/75091579.6EA4Y



                                           15
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 16 of 24




https://www.redbubble.com/i/mask/Grey-Gardens-Musical-poster-by-
vbrewer91/63345877.9G0D8




https://www.redbubble.com/i/mask/Ciao-Little-Edie-by-cultthirtythree/67043152.9G0D8




                                            16
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 17 of 24




https://www.redbubble.com/i/top/Grey-Gardens-Beware-The-Staunch-by-
Quteezs/75091579.6AQD3




https://www.teepublic.com/t-shirt/4191343-staunch



                                             17
        Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 18 of 24




https://www.teepublic.com/t-shirt/12057069-lil-edies-closet




https://www.teepublic.com/t-shirt/10548317-if-you-stay-edie-you-dont-have-to-get-edie

       28.    Beyond affixing the Beale Trademarks to the merchandise and the title of the

merchandise, Defendants’ websites also display search “tags” using the Beale Trademarks and/or

                                              18
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 19 of 24




confusingly similar variants to bring or otherwise deliver shoppers to numerous pages in their

respective online store. Further, the Beale Trademarks are incorporated into the URLs of

Defendants’ online stores. Examples of these tags and URLs include the following:




https://www.redbubble.com/i/t-shirt/Grey-Gardens-Beware-The-Staunch-by-
Quteezs/75091579.IJ6L0.XYZ




https://www.redbubble.com/i/sticker/Grey-Gardens-Musical-poster-by-
vbrewer91/63345877.EJUG5




                                               19
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 20 of 24




https://www.teepublic.com/t-shirt/10548317-if-you-stay-edie-you-dont-have-to-get-edie




https://www.teepublic.com/t-shirts?query=grey-gardens.

       29.     Defendant TP’s webpage displayed in the paragraph above also notes to searchers

of “grey gardens” that “People also search for: little edie.” This exemplifies and reinforces that

Defendants are also using the trademarks to steer commerce by actively suggesting to consumers

which phrases—including trademarks—to use as search terms and the binding together of all

these marks to the story, persona, and brand of Edith Bouvier Beale and Grey Gardens.

                                                 20
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 21 of 24




                                      COUNT I
                  (Lanham Act Trademark Infringement, 15 U.S.C. § 1114)

       30.     Beale repeats and realleges each and every allegation in the preceding paragraphs

as though fully set forth herein.

       31.     Beale is the owner of the federal trademark registrations for each of the Beale

Trademarks.

       32.     Defendants have committed trademark infringement by their unauthorized past

and continuing usage in commerce of the Beale Trademarks and reproductions, copies, and

colorable imitations thereof. That use in commerce includes offering, selling, distributing,

advertising, using of tags and search terms, having manufactured, and manufacturing of goods

that contain, and providing services under, the Beale Trademarks. All these acts—individually

and in combination—are likely to cause confusion, mistake, or deception as to the origin,

sponsorship, or approval of the infringing products, Defendants’ services, and Defendants’

commercial activities, and thus constitute infringement of the Beale Trademarks in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       33.     Defendants are directly, vicariously, and/or contributorily liable for the

infringements described above.

       34.     The actions of Defendants described above have at all times relevant to this action

been willful and/or knowing.

       35.     As a direct and proximate result of the actions of Defendants as alleged above,

Beale has been and will continue to be damaged and irreparably harmed.

       36.     Beale has no adequate remedy at law.

       37.     This is an exceptional case under 15 U.S.C. § 1117.




                                                21
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 22 of 24




                                          COUNT II
                    (Unfair Competition and False Designation of Origin
                 Under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

       38.      Beale repeats and realleges each and every allegation in the preceding paragraphs

as though fully set forth herein.

       39.      Defendants’ actions described above are likely to cause confusion, mistake, or

deception as to the origin, sponsorship, or approval of Defendants’ infringing products and

commercial activities, and thus constitute trademark infringement, unfair competition, and false

designation of origin with respect to the Beale Trademarks in violation of Section 43(a)(1)(A) of

the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       40.      Defendants are directly, vicariously, and/or contributorily liable for the actions

described above.

       41.      The actions of Defendants described above have at all times relevant to this action

been willful.

       42.      As a direct and proximate result of the actions of Defendants as alleged above,

Beale has been and will continue to be damaged and irreparably harmed.

       43.      Beale has no adequate remedy at law.

       44.      This is an exceptional case under 15 U.S.C. § 1117.

                                       COUNT III
             (Trademark Infringement and Unfair Competition—New York Law)

       45.      Beale repeats and realleges each and every allegation in the preceding paragraphs

as though fully set forth herein.

       46.      Under New York law, Beale has common law rights in the same trademarks that

are federally registered as the Beale Trademarks.




                                                 22
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 23 of 24




       47.      Defendants’ use of those trademarks in connection with Defendants’ products and

services is likely to confuse the public as to the origin, source, or sponsorship of Defendants’

goods, or to cause mistake or to deceive the public into believing that Defendants’ goods are

authorized, sponsored, endorsed, licensed by, or affiliated with Beale, in violation of Beale’s

rights in and to those trademarks under the common law of the State of New York.

       48.      Upon information and belief, Defendants also chose the Beale Trademarks with

full knowledge of Beale’s prior use of and rights in and to Beale’s aforementioned common-law

trademarks. By adopting and using the same or a colorable imitation of those trademarks,

Defendants have been unjustly enriched and Beale has been damaged.

       49.      By misappropriating and trading upon the goodwill and business reputation

represented by Beale’s trademarks, Defendants have been and, unless enjoined by this Court,

will continue to be unjustly enriched at Beale’s expense.

       50.      Defendants’ conduct constitutes unfair competition and trademark infringement

under the common law of the State of New York.

       51.      The actions of Defendants described above have at all times relevant to this action

been willful.

       52.      Defendants’ conduct has caused and is causing irreparable injury to Beale and

will continue to both damage Beale and deceive the public unless enjoined by this Court.

       53.      Beale has no other adequate remedy at law.

       WHEREFORE, Beale prays:

       That Beale be awarded damages and other relief as follows:

       A.       That this Court declare the substantial rights of Beale as above set forth and

declare that the actions and activities of Defendants are infringements that must cease;



                                                 23
         Case 1:21-cv-05756-ALC Document 1 Filed 07/02/21 Page 24 of 24




       B.      That a preliminary and permanent injunction be granted against Defendants,

including against acts of infringement and any fraudulent, malicious, misleading, or deceptive

statements to any third party, to prevent any further damage to Beale;

       C.      In accordance with 15 U.S.C. § 1117(a), that Plaintiff be awarded the profits that

Defendants obtained through their infringing use of the Beale Trademarks;

       D.      In accordance with 15 U.S.C. § 1117(a), that Plaintiff be awarded treble the actual

damages Beale suffered, and the wrongful profits Defendants enjoyed, enhanced as the Court

deems appropriate, as well as Beale’s costs;

       E.      In accordance with New York common law, Beale’s actual damages or

Defendants’ profits;

       F.      In accordance with 15 U.S.C. § 1117, prejudgment interest;

       G.      Awarding Beale reasonable attorneys’ fees and the costs of this action; and

       H.      Granting Beale any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff respectfully demands a trial by jury for all claims so triable.


Dated: July 2, 2021                            Respectfully submitted,

                                               LIEF PARKE LLP

                                               /s/ Richard E. Parke
                                               Richard E. Parke
                                               Jason A. Lief
                                               200 Park Avenue, Suite 1700
                                               New York, NY 10166
                                               Tel: (646) 632-3744
                                               Email: rparke@liefparke.com
                                                       jlief@liefparke.com

                                               Counsel for Eva Marie Beale



                                                 24
